ORDER

PER CURIAM.
Defendant Anthony Eanes appeals a judgment entered after a jury trial convicting him of kidnapping, Section 565.110, RSMo 1993,1 first degree robbery, Section 569.020 RSMo, armed criminal action, Section 571.015 RSMo, forcible rape, Section 566.030 RSMo, and forcible sodomy, Section 566.060, RSMo. The Honorable Booker T. Shaw sentenced Defendant to a total of four life sentences plus fifteen (15) years imprisonment. Defendant also appeals from a judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. The two appeals have been consolidated.
Regarding the direct appeal, we have reviewed the briefs of the parties and the record on appeal, and find no error of law. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating principles of law. We affirm the judgment pursuant to Rule 30.25(b).
No issue pertaining to Defendant’s post-conviction appeal has been briefed. That appeal has thus been abandoned, and is denied. We affirm the judgment pursuant to Rule 84.16(b).
Judgments affirmed.

. All further statutory references are to Missouri Revised Statutes 1993 unless otherwise noted.